Order, Supreme Court, New York County (Ira Gammerman, J.), entered April 10, 1997, which, inter alia, granted plaintiffs motion for summary judgment in lieu of complaint, and order, same court and Justice, entered November 18, 1997, which denied defendant’s cross motion to vacate the judgment entered in plaintiffs favor, unanimously affirmed, without costs.
In view of plaintiffs prima facie showing that he was entitled to recover upon the promissory note executed by defendant and defendant’s failure to controvert that showing by demonstrating the existence of triable issues of fact, the motion court’s grant of plaintiffs motion for summary judgment in lieu of complaint was proper (see, Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, 137, affd 29 NY2d 617). Defendant’s claim that the note was made merely as a guarantee for repayment of plaintiffs loan to a third party was insufficient to defeat the motion for summary adjudication since the claim was contradicted by the note’s clear terms, which terms were not subject to contradiction by defendant’s proposed parol evidence (Manufacturers Hanover Trust Co. v Margolis, 115 AD2d 406, 407). Also proper was the motion court’s denial of defendant’s motion for vacatur, since defendant failed to adduce any evidence of the fraud alleged as the predicate for the requested relief (see, CPLR 5015 [a] [3]). Concur — Ellerin, P. J., Tom, Mazzarelli and Andrias, JJ.